TRAYNOR, C. J., concurring.
I agree that the evidence is sufficient to support the order holding petitioner in contempt of court. I adhere, however, to the views set forth in my dissenting opinion in Chula v. Superior Court, 57 Cal.2d 199, 208 [18 Cal.Rptr. 507, 368 P.2d 107], that sections 1211 and 1217 of the Code of Civil Procedure prescribe the procedure for adjudicating contempts of court and that under those provisions an unexcused absence must be treated as an indirect contempt. Since that case and Lyons v. Superior Court, 43 Cal.2d 755 [278 P.2d 681], establish that the code provisions do not preclude this court from adopting a different procedure for determining when an absence is unexcused and therefore a contempt of court, I concur in the judgment under the compulsion of those cases.
Tobriner, J., concurred.